BROCK, Judge.
Plaintiff has brought forward and argued four assignments of error to the trial judge’s charge to the jury. While we recognize defects in the charge, plaintiff has failed to show in what way the defects were prejudicial to it. “The burden is on appellant not only to show error, but that the alleged error was prejudicial and amounted to the denial of some substantial right.” 1 Strong, N. C. Index 2d, Appeal and Error, § 46, p. 190.
In our opinion the jury was given ample opportunity to consider evidence of both parties. It has weighed that evidence and rendered a verdict favorable to defendant. We perceive no miscarriage of justice. There were no complicated legal principles involved in this case, and we feel the jury clearly understood the controversy.
No error.
Judges Campbell and Graham concur.